Citation Nr: 1424111	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In July 2011, the Board issued a decision denying entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in a May 2012 Order, the Court vacated the July 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  In February 2013, the Board remanded the claim for additional development.

In August 2013, the Board received additional evidence from the Veteran that was not initially considered by the Agency of Original Jurisdiction (AOJ).  In December 2013, the Board sent the Veteran a letter informing him that he could waive his right to initial consideration of this evidence by the AOJ and that he had 45 days to respond.  If he did not respond, it would be assumed that he did not want to waive this right.  In January 2014, the Board remanded the matter to the AOJ for initial consideration of the additional evidence; however, the Veteran submitted a waiver that was received by the Board in late January, prior to issuance of the remand.  The AOJ returned the case to the Board without considering the additional evidence, readjudicating the matter, or issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  However, because the Veteran waived his right to initial consideration by the AOJ, there is no prejudice to the Veteran in the Board now proceeding with appellate review of the matter.  38 C.F.R. § 20.1304(c) (2013). 



FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (70 percent), carpal tunnel syndrome of the right wrist (30 percent); diabetes mellitus (20 percent); carpal tunnel syndrome of the left wrist (20 percent), tinnitus (10 percent) and bilateral hearing loss (0 percent); the combined evaluation is 90 percent.  

2.  The weight of the evidence is against finding that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his occupational experience.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by a March 2007 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file and all identified and available post-service treatment records have been obtained.  The Veteran submitted a copy of an application for Social Security retirement benefits in April 2011.  The Board does not find that VA needs to obtain these records, as Social Security retirement benefits are not based on disability, but age.  

VA examinations were conducted and medical opinions provided in May 2013.  The examiners reviewed the Veteran's claims file, considered his complaints, conducted appropriate examinations, and provided complete rationales for all opinions expressed.  The examination reports have been reviewed and found to be collectively adequate, as together they address the Veteran's ability to secure and follow substantially gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In an April 2014 letter, the Veteran's agent requested that the Board consider remanding the claim to obtain an opinion by a vocational expert.  However, the Board finds that the May 2013 VA examiners opinions, along with the other evidence of record, are adequate to address whether the Veteran is able to secure and follow substantially gainful employment considering his education and employment background.  Neither the Veteran nor his agent argues that the May 2013 VA examinations and medical opinions are inadequate.  Moreover, the duty to assist does not require VA to provide an industrial survey or an opinion by a vocational expert.  See Smith v. Shinseki, 647 F.3d. 1380, 1385 (Fed. Cir. 2011).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis 

The Veteran claims that he is unable to work due to service-connected posttraumatic stress disorder (PTSD).  See September 2006 VA Forms 21-8940, Veteran's Applications for Increased Compensation Based on Unemployability.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Id. at 363.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As an initial matter, the Board notes that the Veteran has met the schedular criteria for a TDIU throughout the pendency of his claim.  His PTSD has been evaluated as 70 percent disabling and he has had a combined evaluation of at least 70 percent since filing his application.  38 C.F.R. § 4.16(a).  The remaining question before the Board is whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.

The evidence reflects that when the Veteran filed his application for a TDIU September 2006, he was working full time at Rover's Lodge, a family-owned bar and restaurant.  See September 2006 VA psychiatric primary care clinic note.  VA outpatient treatment records reflect that he dropped out of school in the 10th grade and did not obtain a GED.  See May 2005 VA outpatient consultation note.  Post-service, he worked in construction and at a factory, and then began working at his family's bar in 1988.  Id.  

On his September 2006 application for a TDIU, the Veteran indicated that he had earned $26,000 in the past 12 months and that his monthly earned income was $1,628 ($19,536/year).  His income exceeded the poverty threshold, which was $10,294 for one person in 2006.  See U.S. Department of Commerce, Bureau of Census, Poverty Thresholds.  In fact, his earned income for the prior 12 months was over twice the poverty threshold.  In an October 2012 letter, his agent stated that his income in the family business has remained about twice the poverty threshold since 1989.  The Veteran and his agent argue, however, that he is unemployable and that his employment in his family's business is a protected work environment.  Id.; see also, October 2007 Appeal Status Election form.  Although unclear, the Veteran reportedly retired at age 65 in 2011.  See April 2011 SSA application; see also May 2013 VA examination.  Other records reflect that he reported that he was "retired, but work[ed] in the family business (bar/café) as a manager."  See January 2013 and July 2013 VA progress notes.  Therefore, it is unclear what role, if any, he maintains in the family business.

As noted above, marginal employment can exist when annual income exceeds the poverty threshold based on the particular facts found, to include employment in a protected environment such as a family business.  See 38 C.F.R. § 4.16(a).  For the reasons discussed below, the Board finds that evidence weighs against finding that the Veteran's employment at Rover's Lodge is marginal employment and that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

The evidence in favor of finding marginal employment primarily includes lay statements from the Veteran and his sister (E.Y.), and a May 2007 VA mental health note.  The Veteran argues that he would not have had a job but for his family's business and that this constitutes marginal or "sheltered" employment.  See November 2007 Appeal Status Election form; October 2012 letter.  His sister, E.Y., submitted a statement in February 2006.  She stated that they have had a family-owned business for more than 70 years and that her brother, the Veteran, needed a job and so they gave him a position of "permittee."  She said that she and her sister were aware that he had problems with drinking and occasional outbursts and that if he were anyone else, they would not have hired him.  She said that she and her sister kept a close eye on him when things "start to get out of hand."  In a September 2011 letter, she stated that she had noticed a personality change in the Veteran over the prior two years.  She said that he would get angry for no reason and that his voice would get very loud.  She said she felt this was bad for the business and that customers were beginning to shy away.  

A May 2007 VA mental health note reflects that the Veteran reported that he "attempted" to work at the family-owned bar/grill.  The clinician, a registered nurse, opined that that "[i]t is clear to this writer and to [the Veteran] that if it weren't for his sisters, he would/could not sustain any work."  The clinician did not provide any rationale for this opinion.  

The evidence against finding marginal employment primarily includes contradictory statements made by the Veteran that suggest his involvement in the family business was more than "marginal" and the lack of evidence showing that he carried out his duties and responsibilities in a protected environment.  A January 2003 VA primary care note indicates that he reported that he was the bar owner and manager.  During the April 2005 VA examination, he reported that he was the manager and would schedule work for people, do errands, and watch over the business.  A May 2005 VA outpatient treatment report shows that the Veteran reported he had been working for the family bar/restaurant since 1988 - thus, approximately 17 years.  A November 2005 VA outpatient treatment report reflects that the Veteran reported he was active in the management of the bar.

On his September 2006 application, the Veteran reported that he primarily cleaned the bar; however, during an RO hearing later that month he stated that he cleaned, set-up for the next day, did the ordering using inventory sheets, and did the banking and a little bit of bookkeeping.  See RO Hearing Transcript (Tr.) at 9.  A September 2006 VA mental health outpatient note reflects that he reported that he worked full time as a manager.  A May 2010 VA psychiatry note also reflects that he said he was working full time at the family business as a manager.  During the May 2013 VA examination, he reported that while he was working at the family business, he bartended, cooked, ran errands, banked and did various managerial type jobs.  

An August 2009 VA treatment record shows that the Veteran reported he had attempted to work in the past without success "due to his [PTSD] symptoms."  The Veteran's earnings show that he has consistently earned above the poverty level since 1971 - thus, more than 40 years.  See May 2009 Earnings Record.  Of this time period, he was not working for the family business for approximately 17 years. From 1982 to 1987, the Veteran earned between $23,000 to $28,000 per year.  Thus, the allegation that he could not work prior to working for the family business is rejected as not credible. 

The Board also points out that the Veteran may still work as a manager in the family business.  In January 2013 and July 2013, he reported that he was retired, but worked in the family business (bar/café) as a manager.  In a February 2013 letter, the AOJ sent a letter to the Veteran requesting that he provide a statement detailing his job over the years in the family business and its ownership status.  He responded by stating that he had retired and was no longer in the day-to-day operation of the business.  He submitted tax information from 2010 and 2011, which indicates that the family business is incorporated and has three shareholders, which include the Veteran and his two sisters.  Each shareholder holds 33 percent of the corporation.  According to Connecticut's public business records, the Veteran is listed as a principal, Secretary, and registered agent of the business.  http://www.concord-sots.ct.gov/CONCORD/online?sn=PublicInquiry&eid=9740

In sum, the Board finds that the weight of the evidence indicates that the Veteran was substantially employed at his family's business for more than 22 years.  He earned more than twice the poverty threshold and, regardless of his official job title, he performed the day-to-day managerial operations for the business until at least 2011.  Although his sister may have had concerns about the Veteran's ability to perform these tasks due to his PTSD, the totality of the evidence based on the facts found does not indicate his position was protected or in any way marginal.  

Moreover, the most competent, probative evidence indicates that the Veteran is not unable to sustain or follow gainful employment due to his service-connected disabilities.  In this regard, the Board finds the May 2013 VA examinations and medical opinions significantly probative.  The May 2013 VA PTSD examiner determined that the Veteran had occupational impairment with reduced reliability and productivity due to his service-connected PTSD, but opined that the Veteran was less likely as not unemployable due to his PTSD.  She considered the Veteran's assertions that his irritability and angry outbursts were interfering with the family business and that he no longer was involved in the daily responsibilities.  In rendering this opinion, she noted that the Veteran had a good relationship with his wife, was active with hobbies both alone and with friends, and was able to travel and adequately interact in public.  The examiner opined that the Veteran would be able to work in a setting with few people and limited contact with others, especially customers.  The Board notes that the Veteran background includes the type of managerial skills that do not require face-to-face interactions with customers, i.e., cleaning, performing basic maintenance, cooking, ordering, inventory, banking, and bookkeeping.  

A VA audiology examination was also conducted in May 2013.  The examiner opined that the Veteran's service-connected hearing loss alone would not be a barrier to a range of employment settings.  She noted that the Veteran would have difficulty working well in very noisy environments and in environments which required communication equipment, but that many individuals with the Veteran's degree of hearing loss function well in many occupational settings.  

In addition, another VA examiner reviewed the claims file and offered a medical opinion in May 2013.  The examiner opined that the Veteran was capable of performing a sedentary job, but less likely able to perform a physical one.  She noted that the Veteran reported that he left the family business due to personal interaction issues and last worked as a manager in 2011.  Since retiring, however, he reported playing golf, visiting friends, visiting the family bar, working around the house, planting flowers and trees, and painting the house.  He said that he and his wife traveled to their home in Florida for a few months a year.  Contrary to his prior assertions that his PTSD prevented him from working, he reported that the biggest reason he could not work was that he had difficulty walking because of his back, knees, and neuropathy of the feet, none of which are service-connected disabilities.  The Board notes that he also reported that his hands were weak due to carpal tunnel syndrome, which is a service-connected condition; however, he has not alleged that his carpal tunnel syndrome renders him unemployable.  The examiner considered his subjective reports in her opinion that the Veteran was only capable of sedentary work, but noted that the Veteran, by his own admissions, was able to play golf, maintain a home, drive, and travel to Florida several times a year.  

The Board acknowledges the statement made by the May 2007 VA clinician that without his sisters, the Veteran would be unable to work.  The clinician, however, did not provide any rationale for this conclusion.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  For this reason, the Board finds the clinician's opinion less probative that the opinions provided by the May 2013 VA examiners.  

In reaching this conclusion, the Board has considered the Veteran's education and his employment background.  Notably, the Veteran does not possess a high school degree or its equivalency; however, he does possess over 22 years of experience managing a bar/restaurant.  Hence, the May 2013 VA examiners opinions that he could perform sedentary work and work that did not involve much direct interaction with customers are consistent with the Veteran's skills and experience.

After careful consideration, the Board finds that the totality of the evidence weighs against finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  Accordingly, a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


